494 F.2d 691
George DAVIS, Plaintiff-Appellant,v.WINTERS INDEPENDENT SCHOOL DISTRICT, etc., et al.,Defendants-Appellees.
No. 73-2735.
United States Court of Appeals, Fifth Circuit.
May 24, 1974.

Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, Judge.
Larry Watts, Houston, Tex., for plaintiff-appellant.
Donald W. Griffis, San Angelo, Tex., for defendants-appellees.
Before GEWIN, THORNBERRY and SIMPSON, Circuit Judges.
PER CURIAM.


1
After giving full consideration to oral argument of counsel, the briefs, trial record and the opinion and findings of the district court, 359 F. Supp. 1065, we see no valid basis for reversal under the facts disclosed by the record in this case.


2
Judgment of the district court is affirmed.